UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report: November 20, 2012 (Date of earliest event reported) THE YORK WATER COMPANY (Exact name of registrant as specified in its charter) PENNSYLVANIA 001-34245 23-1242500 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) YORK, PENNSYLVANIA (Address of principal executive offices) (Zip Code) (717) 845-3601 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) THE YORK WATER COMPANY Item 8.01 Other Events. THE YORK WATER COMPANY ANNOUNCES AN INCREASED 568th DIVIDEND : LONGEST DIVIDEND RECORD IN AMERICA York, Pennsylvania, November 20, 2012: The York Water Company's (NASDAQ:YORW) President and CEO, Jeffrey R. Hines, announced today that the Board of Directors at their November 19th meeting declared a quarterly dividend of $0.1383 per share, an increase of 3.5%.The annualized dividend yield based on yesterday’s stock market closing is about 3.2%.The dividend is payable January 15, 2013 to shareholders as of record date December 31, 2012. This is the 568th consecutive dividend to be paid by The York Water Company and is the sixteenth consecutive year that the Company has increased its dividend.York Water, which is the oldest investor owned utility in the nation, has paid dividends for 196 consecutive years beginning in 1816. This is believed to be the longest record of consecutive dividends in America. THE YORK WATER COMPANY SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE YORK WATER COMPANY Date: November 20, 2012 By: /s/Kathleen M. Miller Kathleen M. Miller Chief Financial Officer
